328 F.2d 604
E. D. STEPHENS, Appellant,v.OSAKA MERCANTILE STEAMSHIP COMPANY, Ltd. and Southern Stevedoring & Contracting Company, Appellees.
No. 20012.
United States Court of Appeals Fifth Circuit.
February 28, 1964.

J. Jiles Roberts, Houston, Tex., for appellant.
Mayo J. Thompson, B. D. McKinney, Houston, Tex., for appellees.
Before HUTCHESON, BREITENSTEIN* and BELL, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment that an injured longshoreman take nothing. The plaintiff tried his case on the theory that he was injured as the result of working on a slanting working surface, that it was negligence to provide such a work surface, and that such a surface was an unseaworthy condition.


2
The case was tried to the district judge who found that the plaintiff's foot slipped on a slanted surface, but that he could not say to what degree the surface was slanted. He further found that the plaintiff had failed to prove by a preponderance of the evidence that the injury he sustained was proximately caused by an unseaworthy condition aboard the vessel or that the injury he sustained was caused by any negligence of the defendants.


3
Appellant here reargues the facts of the case showing the possibility of conclusions different from those reached by the district judge. After a careful reading of the record, we are unable to say that the district judge's findings of fact were clearly erroneous. Fed.Rules of Civil Procedure, 52(a).


4
No error appearing, the judgment is affirmed.



Notes:


*
 Of the Tenth Circuit, sitting by designation